         Case 1:18-cv-08401-PGG Document 93 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN CATALA D/B/A MAJIC
ENTERTAINMENT LLC D/B/A ADRAWN
MUSIC PUBLISHING,
                   Plaintiffs,
                                                                   ORDER
             - against -
                                                             18 Civ. 8401 (PGG)
JOOMBAS CO. LTD, JOOMBAS MUSIC
INT’L, JOOMBAS LLC, JOOMBAS
MUSIC GROUP, HYUK SHIN, THE LA
REID MUSIC PUBLISHING COMPANY
LLC, EMI APRIL MUSIC INC.,
SONY/ATV SONGS LLC,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff moved for reconsideration of this Court’s September 23, 2019 Order

(Dkt. 80). Plaintiff’s motion for reconsideration and request for leave to amend is denied. The

Clerk will terminate the motions (Dkt. Nos. 82, 90). The reasons for the Court’s decision will be

set forth in a subsequent opinion.

Dated:         New York, New York
               March 31, 2021

                                                    SO ORDERED.


                                                    _________________________________
                                                    Paul G. Gardephe
                                                    United States District Judge
